Citation Nr: 0009620	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-10 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.  

2.  Entitlement to service connection for pes planus with 
arthritis, claimed to be a residual of an in-service foot 
injury.

3.  Entitlement to service connection for residuals of frozen 
toes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from August 1942 to February 
1946 and March 1951 to December 1954.  

This case comes to the Board on appeal from an October 1996 
rating action by the RO in Phoenix, Arizona.

The veteran's service records, including his service medical 
records, are not associated with the claims file.  The 
National Personnel Records Center (NPRC) has verified that 
the veteran's service records are presumed lost in a 1973 
fire at the storage facility in St. Louis, Missouri.  


FINDING OF FACT

The claims for service connection for degenerative joint 
disease of the right shoulder, pes planus with arthritis, and 
residuals of frozen toes are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claims for service connection for degenerative joint 
disease of the right shoulder, pes planus with arthritis, and 
residuals of frozen toes are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that since VA has 
been unable to obtain the veteran's service medical records, 
there is a heightened duty in such cases to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the- doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The evidence of record reflects that the RO pursued 
service records pertaining to the veteran through the NPRC, 
and received verification that any such records formerly on 
file at NPRC no longer exist.  The evidence also reflects, 
and the Board is satisfied, that the RO has attempted to 
locate additional pertinent evidence regarding the veteran's 
military service.  The analysis set forth below, therefore, 
was undertaken pursuant to the duties and obligations set 
forth in Pruitt and O'Hare.  

Factual Background.  In 1995, the veteran initially sought 
service connection for degenerative joint disease of the 
right shoulder, residuals of injury to his feet, and 
residuals of frozen toes.  He contends and has provided 
medical histories to the effect that he sustained injuries to 
his shoulder and feet as the result of a fall during service 
in 1943.  He also reports that he developed frozen toes 
during service in Colorado in 1944, as a result of cold 
exposure.  

On VA examinations in October and December 1995, the claimed 
disabilities of the right shoulder and feet to include 
arthritic changes were identified; however, there was no 
showing of any residuals of frozen toes as claimed by the 
veteran.  A history of gout was also reported.  Bilateral pes 
planus is also currently shown.  

As noted above, no service medical records are available.  In 
this regard, the RO has made every effort beginning in 1995 
and continuing into 1997 to obtain these records.  In May 
1996 and November 1997, the veteran was asked by the RO to 
provide more specific additional information with respect to 
his service so that development of alternative informational 
sources could be undertaken; however, the veteran has not 
complied with this request.  

At a hearing on appeal at the RO in April 1997, the veteran 
reported having circulatory problems with his feet since his 
cold exposure in 1944.  He also reported VA treatment for the 
claimed conditions beginning in the 1970's.  He also 
referenced a 1954-55 employment physical examination that 
might be available.  Following the hearing, VA treatment 
records from 1975-97 were obtained and added to the record.  
The attempt to obtain a copy of the 1954-55 employment 
physical examination was unsuccessful.  Another attempt to 
obtain service records was also fruitless.  

With respect to post service records, the earliest records 
date from the 1970's, many years after service discharge, and 
these records do not relate the veteran's claimed 
disabilities to his period of service.  The more recent 
records do note a history furnished by the veteran of the 
alleged in-service fall and cold exposure, but the reported 
history is not supported by any medical evidence or opinion 
of record.

The veteran appeared at a hearing before the undersigned 
Board member in Phoenix, Arizona, in February 2000.  At the 
hearing, the veteran reiterated his contentions and described 
the service events to which he attributes his claimed 
disabilities.  He also provided the name of the command to 
which he had been assigned.  (The record shows that this 
information had previously been submitted in earlier attempts 
to obtain the veteran's service records.)  In his testimony, 
the veteran did not identify any sources for obtaining any 
additional pertinent records.  


Criteria.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  

If arthritis is manifested to a compensable degree within one 
year following a veteran's release from service, service 
connection may be established for the disability although not 
otherwise established as incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999). 

Thus, establishing service connection generally requires 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

Under 38 C.F.R. § 3.303(b), service connection may also be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Analysis.  In considering the veteran's claims for service 
connection, the threshold question to be answered is whether 
the veteran's claims are well grounded; that is, whether they 
are plausible, meritorious on their own, or otherwise capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If a claim is not well grounded, then the appeal 
fails; and there is no further duty to assist in developing 
the facts pertinent to the claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a).  

A well-grounded claim for service connection requires, at the 
least, a showing that the veteran now has the claimed 
disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
addition to competent evidence of current disability, a well-
grounded claim for service connection also requires competent 
evidence of incurrence or aggravation of disease or injury in 
service in the form of lay or medical evidence, and of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the veteran is not shown by competent medical evidence 
to have any residuals of frozen toes as claimed by him.  In 
the absence of current disability for which service 
connection can be granted, the veteran's claim is not well 
grounded.  See Rabideau.  There is evidence of disabilities 
of the right shoulder and feet, but there is no competent 
medical evidence to link either condition to the veteran's 
military service.  The only evidence tending to link the 
right shoulder and bilateral foot disorders to service 
consists of the statements and testimony of the veteran.  
There are no early post service treatment records tending to 
show the presence of disability of the shoulder or the feet.  
There is also no showing of arthritis during the initial post 
service year.  

A nexus between the veteran's military service and disorders 
of the right shoulder and feet has not been demonstrated.  
The veteran has offered no competent (medical) evidence to 
support his claim as to a nexus between the disabilities and 
service.  The Board has carefully considered the veteran's 
contentions and testimony regarding the relationship between 
his current disabilities and his period of active service.  
However, as a layman, he is not qualified to render such an 
opinion as to medical diagnosis, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, a 
careful review of the record shows that with respect to the 
remaining two issues, the veteran has failed to present a 
well-grounded claim in the absence of competent evidence of a 
link between his military service and the right shoulder 
disability and the bilateral foot disorder.  See Caluza.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has indicated there is no additional post 
service medical evidence available.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  


ORDER

Entitlement to service connection for degenerative joint 
disease of the right shoulder, pes planus with arthritis, and 
residuals of frozen toes is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

